Citation Nr: 0946851	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee retropatellofemoral pain syndrome.

2.  Entitlement to service connection for left knee 
disability, including as secondary to the service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from November 1970 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In August 2006, the disability 
rating assigned the Veteran's right knee disability was 
increased from 0 percent to 10 percent, effective from 
November 18, 2005, the effective date of service connection.  
This did not satisfy his appeal.


REMAND

The record reflects that the most recent VA examination to 
determine the likelihood that the Veteran had service-related 
right knee disability, and if so, the degree of severity of 
such disability, was performed in January 2006.  Service 
connection for the right knee disability was granted in a 
February 2006 rating decision.  Service connection for the 
left knee disability was denied at that time.  In March 2006 
correspondence, the Veteran contends that the disability 
picture associated with his right knee was worse than that 
described in the January 2006 examination report, and that it 
has in fact continued to deteriorate.  The Veteran urges that 
he now has left knee disability due to his right knee 
disability.  There has been no examination related to the 
left knee, and current private medical records show 
retropatellofemoral pain syndrome in that knee.  

In November 2007 written argument before VA, the Veteran's 
accredited representative argues that the claim should be 
remanded for additional examination regarding the current 
degree of severity of the right knee disability, as well as 
to determine the etiology and severity of the left knee 
disability.  

In light of VA's duty to assist, particularly considering the 
duty to conduct a thorough and contemporaneous medical 
examination, the Board finds that new VA examination is 
necessary in order to decide the Veteran's claims.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2009).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, the record reflects that the most recent VA 
outpatient treatment records associated with the claims file 
are dated in December 2005.  The Veteran's more recent VA 
treatment records should be obtained since they may contain 
information concerning his current level of disability.  38 
C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
knee disabilities, including VA 
outpatient treatment records for the 
period since December 2005.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  Then, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
current degree of severity of his 
service-connected right knee disability, 
and the nature and etiology of any 
currently present left knee disability.  
The claims folder must be made available 
to and reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or recurrent 
subluxation of the right knee.  If 
possible, the examiner should 
characterize the degrees as slight, 
moderate or severe, and indicate when in 
the record each degree is shown.  The 
examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee disability 
on the Veteran's ability to work.  

With respect to each currently present 
left knee disability, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disability is etiologically related 
to the Veteran's active service or was 
caused or permanently worsened by his 
service-connected left knee disability.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
higher initial rating for right knee 
disability, and service connection for 
left knee disability, including on a 
secondary basis, based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


